 

Exhibit 10.1

 

Amedica Corporation

 

and

 

American Stock Transfer & Trust Company, LLC, as

Warrant Agent

 



 

 

Warrant Agency Agreement

 

Dated as of July 8, 2016

 

 

 

 

WARRANT AGENCY AGREEMENT

 

WARRANT AGENCY AGREEMENT, dated as of July 8, 2016 (“Agreement”), between
Amedica Corporation, a Delaware corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC, a New York limited liability trust company (the
“Warrant Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to a registered offering by the Company of shares of common
stock, par value $0.01 per share (the “Common Stock”), shares of Series A
convertible preferred stock that are convertible into shares of Common Stock
(the “Preferred Stock”) and Series E warrants to purchase shares of Common Stock
(the “Warrants”), pursuant to an effective registration statement on Form S-1
(File No. 333-211520) (the “Registration Statement”), the Company wishes to
issue Warrants in book entry form entitling the respective holders of the
Warrants (the “Holders”, which term shall include a Holder’s transferees,
successors and assigns and “Holder” shall include, if the Warrants are held in
“street name”, a Participant (as defined below) or a designee appointed by such
Participant) to purchase an aggregate of up to 12,650,000 shares of Common Stock
(which includes Warrants to purchase up to 1,650,000 shares of Common Stock
pursuant to an overallotment option granted to the underwriters) upon the terms
and subject to the conditions hereinafter set forth (the “Offering”);

 

WHEREAS, the shares of Common Stock, Preferred Stock and Warrants to be issued
in connection with the Offering shall be immediately separable and will be
issued separately, but will be purchased together in the Offering; and

 

WHEREAS, the Company wishes the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act, in connection with the issuance,
registration, transfer, exchange, exercise and replacement of the Warrants and,
in the Warrant Agent’s capacity as the Company’s transfer agent, the delivery of
the Warrant Shares.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:

 

Section 1. Certain Definitions. For purposes of this Agreement, the following
terms have the meanings indicated:

 

(a) “Affiliate” has the meaning ascribed to it in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(b) “Business Day” means any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which the Nasdaq
Stock Market is authorized or required by law or other governmental action to
close.

 

(c) “Close of Business” on any given date means 5:00 p.m., New York City time,
on such date; provided, however, that if such date is not a Business Day it
means 5:00 p.m., New York City time, on the next succeeding Business Day.

 

(e) “Person” means an individual, corporation, association, partnership, limited
liability company, joint venture, trust, unincorporated organization, government
or political subdivision thereof or governmental agency or other entity.

 

(j) “Warrant Certificate” means a certificate in substantially the form attached
as Exhibit 1 hereto, representing such number of Warrant Shares as is indicated
therein, provided that any reference to the delivery of a Warrant Certificate in
this Agreement shall include delivery of notice from the Depositary or a
Participant (each as defined below) of the transfer or exercise of Warrant in
the form of a Global Warrant (as defined below).

 

(k) “Warrant Shares” means the shares of Common Stock underlying the Warrants
and issuable upon exercise of the Warrants.

 

All other capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Warrant Certificate.

 

Section 2. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the terms and
conditions hereof, and the Warrant Agent hereby accepts such appointment. The
Company may from time to time appoint a Co-Warrant Agent as it may, in its sole
discretion, deem necessary or desirable. The Warrant Agent shall have no duty to
supervise, and will in no event be liable for the acts or omissions of, any
co-Warrant Agent.

 

2

 

 

Section 3. Global Warrants.

 

(a) The Warrants shall be issuable in book entry form (the “Global Warrants”).
All of the Warrants shall initially be represented by one or more Global
Warrants deposited with the Warrant Agent and registered in the name of Cede &
Co., a nominee of The Depository Trust Company (the “Depositary”), or as
otherwise directed by the Depositary. Ownership of beneficial interests in the
Warrants shall be shown on, and the transfer of such ownership shall be effected
through, records maintained by (i) the Depositary or its nominee for each Global
Warrant or (ii) institutions that have accounts with the Depositary (such
institution, with respect to a Warrant in its account, a “Participant”).

 

(b) If the Depositary subsequently ceases to make its book-entry settlement
system available for the Warrants, the Company may instruct the Warrant Agent
regarding other arrangements for book-entry settlement. In the event that the
Warrants are not eligible for, or it is no longer necessary to have the Warrants
available in, book-entry form, the Warrant Agent shall provide written
instructions to the Depositary to deliver to the Warrant Agent for cancellation
each Global Warrant, and the Company shall instruct the Warrant Agent to deliver
to each Holder a Warrant Certificate.

 

(c) A Holder has the right to elect at any time or from time to time a Warrant
Exchange (as defined below) pursuant to a Warrant Certificate Request Notice (as
defined below). Upon written notice by a Holder to the Warrant Agent for the
exchange of some or all of such Holder’s Global Warrants for a Warrant
Certificate evidencing the same number of Warrants, which request shall be in
the form attached hereto as Annex A (a “Warrant Certificate Request Notice” and
the date of delivery of such Warrant Certificate Request Notice by the Holder,
the “Warrant Certificate Request Notice Date” and the deemed surrender upon
delivery by the Holder of a number of Global Warrants for the same number of
Warrants evidenced by a Warrant Certificate, a “Warrant Exchange”), the Warrant
Agent shall promptly effect the Warrant Exchange and shall promptly issue and
deliver to the Holder a Warrant Certificate for such number of Warrants in the
name set forth in the Warrant Certificate Request Notice. Such Warrant
Certificate shall be dated the original issue date of the Warrants, shall be
manually executed by an authorized signatory of the Company, shall be in the
form attached hereto as Exhibit 1, and shall be reasonably acceptable in all
respects to such Holder. In connection with a Warrant Exchange, the Company
agrees to deliver, or to direct the Warrant Agent to deliver, the Warrant
Certificate to the Holder within three (3) Business Days of the Warrant
Certificate Request Notice pursuant to the delivery instructions in the Warrant
Certificate Request Notice (“Warrant Certificate Delivery Date”). If the Company
fails for any reason to deliver to the Holder the Warrant Certificate subject to
the Warrant Certificate Request Notice by the Warrant Certificate Delivery Date,
the Company shall pay to the Holder, in cash, as liquidated damages and not as a
penalty, for each $1,000 of Warrant Shares evidenced by such Warrant Certificate
(based on the VWAP (as defined in the Warrants) of the Common Stock on the
Warrant Certificate Request Notice Date), $10 per Business Day for each Business
Day after such Warrant Certificate Delivery Date until such Warrant Certificate
is delivered or, prior to delivery of such Warrant Certificate, the Holder
rescinds such Warrant Exchange. The Company covenants and agrees that, upon the
date of delivery of the Warrant Certificate Request Notice, the Holder shall be
deemed to be the holder of the Warrant Certificate and, notwithstanding anything
to the contrary set forth herein, the Warrant Certificate shall be deemed for
all purposes to contain all of the terms and conditions of the Warrants
evidenced by such Warrant Certificate and the terms of this Agreement, other
than Sections 3(c) and 9 herein, shall not apply to the Warrants evidenced by
the Warrant Certificate.

 

Section 4. Form of Warrant Certificates. The Warrant Certificate, together with
the form of election to purchase Common Stock (“Exercise Notice”) and the form
of assignment to be printed on the reverse thereof, shall be in the form of
Exhibit 1 hereto.

 

Section 5. Countersignature and Registration. The Warrant Certificates shall be
executed on behalf of the Company by its Chief Executive Officer, Chief
Financial Officer or Vice President, either manually or by facsimile signature,
and have affixed thereto the Company’s seal or a facsimile thereof which shall
be attested by the Secretary or an Assistant Secretary of the Company, either
manually or by facsimile signature. The Warrant Certificates shall be
countersigned by the Warrant Agent either manually or by facsimile signature and
shall not be valid for any purpose unless so countersigned. In case any officer
of the Company who shall have signed any of the Warrant Certificates shall cease
to be such officer of the Company before countersignature by the Warrant Agent
and issuance and delivery by the Company, such Warrant Certificates,
nevertheless, may be countersigned by the Warrant Agent, issued and delivered
with the same force and effect as though the person who signed such Warrant
Certificate had not ceased to be such officer of the Company; and any Warrant
Certificate may be signed on behalf of the Company by any person who, at the
actual date of the execution of such Warrant Certificate, shall be a proper
officer of the Company to sign such Warrant Certificate, although at the date of
the execution of this Warrant Agreement any such person was not such an officer.

 

The Warrant Agent will keep or cause to be kept, at one of its offices, or at
the office of one of its agents, books for registration and transfer of the
Warrant Certificates issued hereunder. Such books shall show the names and
addresses of the respective Holders of the Warrant Certificates, the number of
warrants evidenced on the face of each of such Warrant Certificate and the date
of each of such Warrant Certificate. The Warrant Agent will create a special
account for the issuance of Warrant Certificates.

 

3

 

 

Section 6. Transfer, Split Up, Combination and Exchange of Warrant Certificates;
Mutilated, Destroyed, Lost or Stolen Warrant Certificates. With respect to the
Global Warrant, subject to the provisions of the Warrant Certificate and the
last sentence of this first paragraph of Section 6 and subject to applicable
law, rules or regulations, or any “stop transfer” instructions the Company may
give to the Warrant Agent, at any time after the closing date of the Offering,
and at or prior to the Close of Business on the Termination Date (as such term
is hereinafter defined), any Warrant Certificate or Warrant Certificates or
Global Warrant or Global Warrants may be transferred, split up, combined or
exchanged for another Warrant Certificate or Warrant Certificates or Global
Warrant or Global Warrants, entitling the Holder to purchase a like number of
shares of Common Stock as the Warrant Certificate or Warrant Certificates or
Global Warrant or Global Warrants surrendered then entitled such Holder to
purchase. Any Holder desiring to transfer, split up, combine or exchange any
Warrant Certificate or Global Warrant shall make such request in writing
delivered to the Warrant Agent, and shall surrender the Warrant Certificate or
Warrant Certificates to be transferred, split up, combined or exchanged at the
principal office of the Warrant Agent, provided that no such surrender is
applicable to the Holder of a Global Warrant. Any requested transfer of
Warrants, whether in book-entry form or certificate form, shall be accompanied
by reasonable evidence of authority of the party making such request that may be
required by the Warrant Agent. Thereupon the Warrant Agent shall, subject to the
last sentence of this first paragraph of Section 6, countersign and deliver to
the Person entitled thereto a Warrant Certificate or Warrant Certificates, as
the case may be, as so requested. The Company may require payment from the
Holder of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer, split up, combination or exchange of
Warrant Certificates. The Company shall compensate the Warrant Agent per the fee
schedule mutually agreed upon by the parties hereto and provided separately on
the date hereof.

 

Upon receipt by the Warrant Agent of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of a Warrant Certificate, which
evidence shall include an affidavit of loss, or in the case of mutilated
certificates, the certificate or portion thereof remaining, and, in case of
loss, theft or destruction, of indemnity in customary form and amount, and
satisfaction of any other reasonable requirements established by Section 8-405
of the Uniform Commercial Code as in effect in the State of Delaware, and
reimbursement to the Company and the Warrant Agent of all reasonable expenses
incidental thereto, and upon surrender to the Warrant Agent and cancellation of
the Warrant Certificate if mutilated, the Company will make and deliver a new
Warrant Certificate of like tenor to the Warrant Agent for delivery to the
Holder in lieu of the Warrant Certificate so lost, stolen, destroyed or
mutilated.

 

Section 7. Exercise of Warrants; Exercise Price; Termination Date.

 

(a) The Warrants shall be exercisable commencing on the Initial Exercise Date.
The Warrants shall cease to be exercisable and shall terminate and become void,
and all rights thereunder and under this Agreement shall cease, at or prior to
the Close of Business on the Termination Date. Subject to the foregoing and to
Section 7(b) below, the Holder of a Warrant may exercise the Warrant in whole or
in part upon surrender of the Warrant Certificate, if required, with the
executed Exercise Notice and payment of the Exercise Price, which may be made,
at the option of the Holder, by wire transfer or by certified or official bank
check in United States dollars, to the Warrant Agent at the principal office of
the Warrant Agent or to the office of one of its agents as may be designated by
the Warrant Agent from time to time. In the case of the Holder of a Global
Warrant, the Holder shall deliver the executed Exercise Notice and the payment
of the Exercise Price as described herein. Notwithstanding any other provision
in this Agreement, a holder whose interest in a Global Warrant is a beneficial
interest in a Global Warrant held in book-entry form through the Depositary (or
another established clearing corporation performing similar functions), shall
effect exercises by delivering to the Depositary (or such other clearing
corporation, as applicable) the appropriate instruction form for exercise,
complying with the procedures to effect exercise that are required by the
Depositary (or such other clearing corporation, as applicable). The Company
acknowledges that the bank accounts maintained by the Warrant Agent in
connection with the services provided under this Agreement will be in its name
and that the Warrant Agent may receive investment earnings in connection with
the investment at Warrant Agent risk and for its benefit of funds held in those
accounts from time to time. Neither the Company nor the Holders will receive
interest on any deposits or Exercise Price.

 

(b) Upon receipt of an Exercise Notice for a Cashless Exercise, the Company will
promptly calculate and transmit to the Warrant Agent the number of Warrant
Shares issuable in connection with such Cashless Exercise and deliver a copy of
the Exercise Notice to the Warrant Agent, which shall issue such number of
Warrant Shares in connection with such Cashless Exercise.

 

4

 

 

(c) Upon the Warrant Agent’s receipt of a Warrant Certificate at or prior to the
Close of Business on the Termination Date set forth in such Warrant Certificate,
with the executed Exercise Notice, accompanied by payment of the Exercise Price
for the shares to be purchased (other than in the case of a Cashless Exercise)
and an amount equal to any applicable tax, governmental charge or expense
reimbursement referred to in Section 6 in cash, or by certified check or bank
draft payable to the order of the Company (or, in the case of the Holder of a
Global Warrant, the delivery of the executed Exercise Notice and the payment of
the Exercise Price (other than in the case of a Cashless Exercise) and any other
applicable amounts as set forth herein), the Warrant Agent shall cause the
Warrant Shares underlying such Warrant Certificate or Global Warrant to be
delivered to or upon the order of the Holder of such Warrant Certificate or
Global Warrant, registered in such name or names as may be designated by such
Holder, no later than the Warrant Share Delivery Date. If the Company is then a
participant in the DWAC system of the Depositary and either (A) there is an
effective registration statement permitting the issuance of the Warrant Shares
to or resale of the Warrant Shares by Holder or (B) the Warrant is being
exercised via Cashless Exercise, then the certificates for Warrant Shares shall
be transmitted by the Warrant Agent to the Holder by crediting the account of
the Holder’s broker with the Depositary through its DWAC system. For the
avoidance of doubt, if the Company becomes obligated to pay any amounts to any
Holders pursuant to Section 2(d)(i) or 2(d)(iv) of the Warrant Certificate, such
obligation shall be solely that of the Company and not that of the Warrant
Agent. Notwithstanding anything else to the contrary in this Agreement, except
in the case of a Cashless Exercise, if any Holder fails to duly deliver payment
to the Warrant Agent of an amount equal to the aggregate Exercise Price of the
Warrant Shares to be purchased upon exercise of such Holder’s Warrant as set
forth in Section 7(a) hereof, the Warrant Agent will not obligated to deliver
certificates representing any such Warrant Shares (via DWAC or otherwise) until
following receipt of such payment, and the applicable Warrant Share Delivery
Date shall be deemed extended by one day for each day (or part thereof) until
such payment is delivered to the Warrant Agent.

 

(d) The Warrant Agent shall deposit all funds received by it in payment of the
Exercise Price for all Warrants in the account of the Company maintained with
the Warrant Agent for such purpose (or to such other account as directed by the
Company in writing) and shall advise the Company via telephone at the end of
each day on which funds for the exercise of any Warrant are received of the
amount so deposited to its account. The Warrant Agent shall promptly confirm
such telephonic advice to the Company in writing.

 

(e) In case the Holder of any Warrant Certificate shall exercise fewer than all
Warrants evidenced thereby, a new Warrant Certificate evidencing the number of
Warrants equivalent to the number of Warrants remaining unexercised may be
issued by the Warrant Agent to the Holder of such Warrant Certificate or to his
duly authorized assigns in accordance with Section 2(d)(ii) of the Warrant
Certificate, subject to the provisions of Section 6 hereof.

 

Section 8. Cancellation and Destruction of Warrant Certificates. All Warrant
Certificates surrendered for the purpose of exercise, transfer, split up,
combination or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Warrant Agent for cancellation or in canceled form,
or, if surrendered to the Warrant Agent, shall be canceled by it, and no Warrant
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Agreement. The Company shall deliver to the
Warrant Agent for cancellation and retirement, and the Warrant Agent shall so
cancel and retire, any other Warrant Certificate purchased or acquired by the
Company otherwise than upon the exercise thereof. The Warrant Agent shall
deliver all canceled Warrant Certificates to the Company, or shall, at the
written request of the Company, destroy such canceled Warrant Certificates, and
in such case shall deliver a certificate of destruction thereof to the Company,
subject to any applicable law, rule or regulation requiring the Warrant Agent to
retain such canceled certificates.

 

Section 9. Certain Representations; Reservation and Availability of Shares of
Common Stock or Cash.

 

(a) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery hereof by the
Warrant Agent, constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, and the Warrants
have been duly authorized, executed and issued by the Company and, assuming due
authentication thereof by the Warrant Agent pursuant hereto and payment therefor
by the Holders as provided in the Registration Statement, constitute valid and
legally binding obligations of the Company enforceable against the Company in
accordance with their terms and entitled to the benefits hereof; in each case
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(b) As of the date hereof, the authorized capital stock of the Company consists
of (i) 250,000,000 shares of Common Stock, of which 13,306,001 shares of Common
Stock are issued and outstanding, and 12,650,000 shares of Common Stock are
reserved for issuance upon exercise of the Warrants, and (ii) 130,000,000 shares
of Preferred Stock, of which no shares are issued and outstanding, and 7,392,000
shares of Common Stock are reserved for issuance upon conversion of the
Preferred Stock. Except as disclosed in the Registration Statement, there are no
other outstanding obligations, warrants, options or other rights to subscribe
for or purchase from the Company any class of capital stock of the Company.

 

5

 

 

(c) The Company covenants and agrees that it will cause to be reserved and kept
available out of its authorized and unissued shares of Common Stock or its
authorized and issued shares of Common Stock held in its treasury, free from
preemptive rights, the number of shares of Common Stock that will be sufficient
to permit the exercise in full of all outstanding Warrants.

 

(d) The Warrant Agent will create a special account for the issuance of Common
Stock upon the exercise of Warrants.

 

(e) The Company further covenants and agrees that it will pay when due and
payable any and all federal and state transfer taxes and charges which may be
payable in respect of the original issuance or delivery of the Warrant
Certificates or certificates evidencing Common Stock upon exercise of the
Warrants. The Company shall not, however, be required to pay any tax or
governmental charge which may be payable in respect of any transfer involved in
the transfer or delivery of Warrant Certificates or the issuance or delivery of
certificates for Common Stock in a name other than that of the Holder of the
Warrant Certificate evidencing Warrants surrendered for exercise or to issue or
deliver any certificate for shares of Common Stock upon the exercise of any
Warrants until any such tax or governmental charge shall have been paid (any
such tax or governmental charge being payable by the Holder of such Warrant
Certificate at the time of surrender) or until it has been established to the
Company’s reasonable satisfaction that no such tax or governmental charge is
due.

 

Section 10. Common Stock Record Date. Each Person in whose name any certificate
for shares of Common Stock is issued (or to whose broker’s account is credited
shares of Common Stock through the DWAC system) upon the exercise of Warrants
shall for all purposes be deemed to have become the holder of record for the
Common Stock represented thereby on, and such certificate shall be dated, the
date upon which the Warrant Certificate evidencing such Warrant was duly
surrendered (but only if required herein) and payment of the Exercise Price (and
any applicable transfer taxes) and submission of the Exercise Notice was made;
provided, however, that if the date of such surrender (if applicable), payment
and submission is a date upon which the Common Stock transfer books of the
Company are closed, such Person shall be deemed to have become the record holder
of such shares on, and such certificate shall be dated, the next succeeding day
on which the Common Stock transfer books of the Company are open.

 

Section 11. Adjustment of Exercise Price, Number of Shares of Common Stock or
Number of the Company Warrants. The Exercise Price, the number of shares covered
by each Warrant and the number of Warrants outstanding are subject to adjustment
from time to time as provided in Section 3 of the Warrant Certificate. In the
event that at any time, as a result of an adjustment made pursuant to Section 3
of the Warrant Certificate, the Holder of any Warrant thereafter exercised shall
become entitled to receive any shares of capital stock of the Company other than
shares of Common Stock, thereafter the number of such other shares so receivable
upon exercise of any Warrant shall be subject to adjustment from time to time in
a manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares contained in Section 3 of the Warrant Certificate, and the
provisions of Sections 7, 9 and 13 of this Agreement with respect to the shares
of Common Stock shall apply on like terms to any such other shares. All Warrants
originally issued by the Company subsequent to any adjustment made to the
Exercise Price pursuant to the Warrant Certificate shall evidence the right to
purchase, at the adjusted Exercise Price, the number of shares of Common Stock
purchasable from time to time hereunder upon exercise of the Warrants, all
subject to further adjustment as provided herein.

 

Section 12. Certification of Adjusted Exercise Price or Number of Shares of
Common Stock. Whenever the Exercise Price or the number of shares of Common
Stock issuable upon the exercise of each Warrant is adjusted as provided in
Section 11 or 13, the Company shall (a) promptly prepare a certificate setting
forth the Exercise Price of each Warrant as so adjusted, and a brief statement
of the facts accounting for such adjustment, (b) promptly file with the Warrant
Agent and with each transfer agent for the Common Stock a copy of such
certificate and (c) instruct the Warrant Agent to send a brief summary thereof
to each Holder of a Warrant Certificate.

 

Section 13. Fractional Shares of Common Stock.

 

(a) The Company shall not issue fractions of Warrants or distribute Warrant
Certificates which evidence fractional Warrants. Whenever any fractional Warrant
would otherwise be required to be issued or distributed, the actual issuance or
distribution shall reflect a rounding of such fraction to the nearest whole
Warrant (rounded down).

 

(b) The Company shall not issue fractions of shares of Common Stock upon
exercise of Warrants or distribute stock certificates which evidence fractional
shares of Common Stock. Whenever any fraction of a share of Common Stock would
otherwise be required to be issued or distributed, the actual issuance or
distribution in respect thereof shall be made in accordance with Section 2(d)(v)
of the Warrant Certificate.

 

6

 

 

 

Section 14. Conditions of the Warrant Agent’s Obligations. The Warrant Agent
accepts its obligations herein set forth upon the terms and conditions hereof,
including the following to all of which the Company agrees and to all of which
the rights hereunder of the Holders from time to time of the Warrant
Certificates shall be subject:

 

  (a) Compensation and Indemnification. The Company agrees promptly to pay the
Warrant Agent the compensation detailed on Exhibit 2 hereto for all services
rendered by the Warrant Agent and to reimburse the Warrant Agent for reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred without
gross negligence, bad faith or willful misconduct by the Warrant Agent in
connection with the services rendered hereunder by the Warrant Agent. The
Company also agrees to indemnify the Warrant Agent for, and to hold it harmless
against, any loss, liability or expense incurred without gross negligence, bad
faith or willful misconduct on the part of the Warrant Agent, arising out of or
in connection with its acting as Warrant Agent hereunder, including the
reasonable costs and expenses of defending against any claim of such liability.
        (b) Agent for the Company. In acting under this Warrant Agreement and in
connection with the Warrant Certificates, the Warrant Agent is acting solely as
agent of the Company and does not assume any obligations or relationship of
agency or trust for or with any of the Holders of Warrant Certificates or
beneficial owners of Warrants.         (c) Counsel. The Warrant Agent may
consult with counsel satisfactory to it, which may include counsel for the
Company, and the written advice of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice of such counsel.
        (d) Documents. The Warrant Agent shall be protected and shall incur no
liability for or in respect of any action taken or omitted by it in reliance
upon any Warrant Certificate, notice, direction, consent, certificate,
affidavit, statement or other paper or document reasonably believed by it to be
genuine and to have been presented or signed by the proper parties.         (e)
Certain Transactions. The Warrant Agent, and its officers, directors and
employees, may become the owner of, or acquire any interest in, Warrants, with
the same rights that it or they would have if it were not the Warrant Agent
hereunder, and, to the extent permitted by applicable law, it or they may engage
or be interested in any financial or other transaction with the Company and may
act on, or as depositary, trustee or agent for, any committee or body of Holders
of Warrant Securities or other obligations of the Company as freely as if it
were not the Warrant Agent hereunder. Nothing in this Warrant Agreement shall be
deemed to prevent the Warrant Agent from acting as trustee under any indenture
to which the Company is a party.         (f) No Liability for Interest. Unless
otherwise agreed with the Company, the Warrant Agent shall have no liability for
interest on any monies at any time received by it pursuant to any of the
provisions of this Agreement or of the Warrant Certificates.         (g) No
Liability for Invalidity. The Warrant Agent shall have no liability with respect
to any invalidity of this Agreement or any of the Warrant Certificates (except
as to the Warrant Agent’s countersignature thereon).         (h) No
Responsibility for Representations. The Warrant Agent shall not be responsible
for any of the recitals or representations herein or in the Warrant Certificates
(except as to the Warrant Agent’s countersignature thereon), all of which are
made solely by the Company.         (i) No Implied Obligations. The Warrant
Agent shall be obligated to perform only such duties as are herein and in the
Warrant Certificates specifically set forth and no implied duties or obligations
shall be read into this Agreement or the Warrant Certificates against the
Warrant Agent. The Warrant Agent shall not be under any obligation to take any
action hereunder which may tend to involve it in any expense or liability, the
payment of which within a reasonable time is not, in its reasonable opinion,
assured to it. The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any of the Warrant Certificates
authenticated by the Warrant Agent and delivered by it to the Company pursuant
to this Agreement or for the application by the Company of the proceeds of the
Warrant Certificates. The Warrant Agent shall have no duty or responsibility in
case of any default by the Company in the performance of its covenants or
agreements contained herein or in the Warrant Certificates or in the case of the
receipt of any written demand from a Holder of a Warrant Certificate with
respect to such default, including, without limiting the generality of the
foregoing, any duty or responsibility to initiate or attempt to initiate any
proceedings at law.

 

7

 

 

Section 15. Purchase or Consolidation or Change of Name of Warrant Agent. Any
corporation into which the Warrant Agent or any successor Warrant Agent may be
merged or with which it may be consolidated, or any corporation resulting from
any merger or consolidation to which the Warrant Agent or any successor Warrant
Agent shall be party, or any corporation succeeding to the corporate trust
business of the Warrant Agent or any successor Warrant Agent, shall be the
successor to the Warrant Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such corporation would be eligible for appointment as a successor
Warrant Agent under the provisions of Section 17. In case at the time such
successor Warrant Agent shall succeed to the agency created by this Agreement
any of the Warrant Certificates shall have been countersigned but not delivered,
any such successor Warrant Agent may adopt the countersignature of the
predecessor Warrant Agent and deliver such Warrant Certificates so
countersigned; and in case at that time any of the Warrant Certificates shall
not have been countersigned, any successor Warrant Agent may countersign such
Warrant Certificates either in the name of the predecessor Warrant Agent or in
the name of the successor Warrant Agent; and in all such cases such Warrant
Certificates shall have the full force provided in the Warrant Certificates and
in this Agreement.

 

In case at any time the name of the Warrant Agent shall be changed and at such
time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignature under its prior name
and deliver Warrant Certificates so countersigned; and in case at that time any
of the Warrant Certificates shall not have been countersigned, the Warrant Agent
may countersign such Warrant Certificates either in its prior name or in its
changed name; and in all such cases such Warrant Certificates shall have the
full force provided in the Warrant Certificates and in this Agreement.

 

Section 16. Duties of Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company, by its acceptance hereof, shall be bound:

 

(a) The Warrant Agent may consult with legal counsel reasonably acceptable to
the Company (who may be legal counsel for the Company), and the opinion of such
counsel shall be full and complete authorization and protection to the Warrant
Agent as to any action taken or omitted by it in good faith and in accordance
with such opinion.

 

(b) Whenever in the performance of its duties under this Agreement the Warrant
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chief Executive Officer, Chief Financial Officer
or Vice President of the Company; and such certificate shall be full
authentication to the Warrant Agent for any action taken or suffered in good
faith by it under the provisions of this Agreement in reliance upon such
certificate.

 

(c) Subject to the limitation set forth in Section 14, the Warrant Agent shall
be liable hereunder only for its own gross negligence, bad faith or willful
misconduct, or for a breach by it of this Agreement.

 

(d) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Warrant
Certificates (except its countersignature thereof) by the Company or be required
to verify the same, but all such statements and recitals are and shall be deemed
to have been made by the Company only.

 

(e) The Warrant Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Warrant Agent) or in respect of the validity or
execution of any Warrant Certificate (except its countersignature thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Warrant Certificate; nor shall
it be responsible for the adjustment of the Exercise Price or the making of any
change in the number of shares of Common Stock required under the provisions of
Section 11 or 13 or responsible for the manner, method or amount of any such
change or the ascertaining of the existence of facts that would require any such
adjustment or change (except with respect to the exercise of Warrants evidenced
by Warrant Certificates after actual notice of any adjustment of the Exercise
Price); nor shall it by any act hereunder be deemed to make any representation
or warranty as to the authorization or reservation of any shares of Common Stock
to be issued pursuant to this Agreement or any Warrant Certificate or as to
whether any shares of Common Stock will, when issued, be duly authorized,
validly issued, fully paid and nonassessable.

 

(f) Each party hereto agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the other party hereto for the carrying out or performing by any party of the
provisions of this Agreement.

 

(g) The Warrant Agent is hereby authorized to accept instructions with respect
to the performance of its duties hereunder from the Chief Executive Officer,
Chief Financial Officer or Vice President of the Company, and to apply to such
officers for advice or instructions in connection with its duties, and it shall
not be liable and shall be indemnified and held harmless for any action taken or
suffered to be taken by it in good faith in accordance with instructions of any
such officer, provided Warrant Agent carries out such instructions without gross
negligence, bad faith or willful misconduct.

 

8

 

 

(h) The Warrant Agent and any shareholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Warrant Agent under this
Agreement. Nothing herein shall preclude the Warrant Agent from acting in any
other capacity for the Company or for any other legal entity.

 

(i) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, provided reasonable care was exercised in the selection
and continued employment thereof.

 

Section 17. Change of Warrant Agent. The Warrant Agent may resign and be
discharged from its duties under this Agreement upon 30 days’ notice in writing
sent to the Company and to each transfer agent of the Common Stock, and to the
Holders of the Warrant Certificates. The Company may remove the Warrant Agent or
any successor Warrant Agent upon 30 days’ notice in writing, sent to the Warrant
Agent or successor Warrant Agent, as the case may be, and to each transfer agent
of the Common Stock, and to the Holders of the Warrant Certificates. If the
Warrant Agent shall resign or be removed or shall otherwise become incapable of
acting, the Company shall appoint a successor to the Warrant Agent. If the
Company shall fail to make such appointment within a period of 30 days after
such removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Warrant Agent or by the Holder of a
Warrant Certificate (who shall, with such notice, submit his Warrant Certificate
for inspection by the Company), then the Holder of any Warrant Certificate may
apply to any court of competent jurisdiction for the appointment of a new
Warrant Agent, provided that, for purposes of this Agreement, the Company shall
be deemed to be the Warrant Agent until a new warrant agent is appointed. Any
successor Warrant Agent, whether appointed by the Company or by such a court,
shall be a corporation organized and doing business under the laws of the United
States or of a state thereof, in good standing, which is authorized under such
laws to exercise corporate trust powers and is subject to supervision or
examination by federal or state authority and which has at the time of its
appointment as Warrant Agent a combined capital and surplus of at least
$50,000,000. After appointment, the successor Warrant Agent shall be vested with
the same powers, rights, duties and responsibilities as if it had been
originally named as Warrant Agent without further act or deed; but the
predecessor Warrant Agent shall deliver and transfer to the successor Warrant
Agent any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for the purpose. Not later
than the effective date of any such appointment, the Company shall file notice
thereof in writing with the predecessor Warrant Agent and each transfer agent of
the Common Stock, and mail a notice thereof in writing to the Holders of the
Warrant Certificates. However, failure to give any notice provided for in this
Section 17, or any defect therein, shall not affect the legality or validity of
the resignation or removal of the Warrant Agent or the appointment of the
successor Warrant Agent, as the case may be.

 

Section 18. Issuance of New Warrant Certificates. Notwithstanding any of the
provisions of this Agreement or of the Warrants to the contrary, the Company
may, at its option, issue new Warrant Certificates evidencing Warrants in such
form as may be approved by its Board of Directors to reflect any adjustment or
change in the Exercise Price per share and the number or kind or class of shares
of stock or other securities or property purchasable under the several Warrant
Certificates made in accordance with the provisions of this Agreement.

 

Section 19. Notices. Notices or demands authorized by this Agreement to be given
or made (i) by the Warrant Agent or by the Holder of any Warrant Certificate to
or on the Company, (ii) subject to the provisions of Section 17, by the Company
or by the Holder of any Warrant Certificate to or on the Warrant Agent or (iii)
by the Company or the Warrant Agent to the Holder of any Warrant Certificate,
shall be deemed given (a) on the date delivered, if delivered personally, (b) on
the first Business Day following the deposit thereof with Federal Express or
another recognized overnight courier, if sent by Federal Express or another
recognized overnight courier, (c) on the fourth Business Day following the
mailing thereof with postage prepaid, if mailed by registered or certified mail
(return receipt requested), and (d) the date of transmission, if such notice or
communication is delivered via facsimile or email attachment at or prior to 5:30
p.m. (New York City time) on a Business Day and (e) the next Business Day after
the date of transmission, if such notice or communication is delivered via
facsimile or email attachment on a day that is not a Business Day or later than
5:30 p.m. (New York City time) on any Business Day, in each case to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

 

9

 

 

(a)If to the Company, to:

 

Amedica Corporation

1885 West 2100 South

Salt Lake City, UT 84119

Attention: Chief Financial Officer

Fax: (801) 839-3605

Email: tlombardi@amedica.com

 

(b)If to the Warrant Agent, to:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attention: Frank Ruggiero

email: FRuggiero@amstock.com

Facsimile: (718) 765-8713

 

For any notice delivered by email to be deemed given or made, such notice must
be followed by notice sent by overnight courier service to be delivered on the
next business day following such email, unless the recipient of such email has
acknowledged via return email receipt of such email.

 

(c) If to the Holder of any Warrant Certificate, to the address of such Holder
as shown on the registry books of the Company. Any notice required to be
delivered by the Company to the Holder of any Warrant may be given by the
Warrant Agent on behalf of the Company. Notwithstanding any other provision of
this Agreement, where this Agreement provides for notice of any event to a
Holder of any Warrant, such notice shall be sufficiently given if given to the
Depositary (or its designee) pursuant to the procedures of the Depositary or its
designee.

 

Section 20. Supplements and Amendments.

 

(a) The Company and the Warrant Agent may from time to time supplement or amend
this Agreement without the approval of any Holders of Global Warrant
Certificates in order to add to the covenants and agreements of the Company for
the benefit of the Holders of the Global Warrant Certificates or to surrender
any rights or power reserved to or conferred upon the Company in this Agreement,
provided that such addition or surrender shall not adversely affect the
interests of the Holders of the Global Warrant Certificates in any material
respect.

 

(b) In addition to the foregoing, with the consent of Holders of Warrants
entitled, upon exercise thereof, to receive not less than a majority of the
shares of Common Stock issuable thereunder, the Company and the Warrant Agent
may modify this Agreement for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Warrant
Agreement or modifying in any manner the rights of the Holders of the Global
Warrant Certificates; provided, however, that no modification of the terms
(including but not limited to the adjustments described in Section 11) upon
which the Warrants are exercisable or reducing the percentage required for
consent to modification of this Agreement may be made without the consent of the
Holder of each outstanding warrant certificate affected thereby. As a condition
precedent to the Warrant Agent’s execution of any amendment, the Company shall
deliver to the Warrant Agent a certificate from a duly authorized officer of the
Company that states that the proposed amendment complies with the terms of this
Section 20.

 

Section 21. Successors. All covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.

 

Section 22. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give any Person other than the Company, the Holders of Warrant
Certificates and the Warrant Agent any legal or equitable right, remedy or claim
under this Agreement; but this Agreement shall be for the sole and exclusive
benefit of the Company, the Warrant Agent and the Holders of the Warrant
Certificates.

 

Section 23. Governing Law. This Agreement and each Warrant Certificate issued
hereunder shall be governed by, and construed in accordance with, the laws of
the State of New York without giving effect to the conflicts of law principles
thereof.

 

10

 

 

Section 24. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

Section 25. Captions. The captions of the sections of this Agreement have been
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

 

Section 26. Information. The Company agrees to promptly provide to the Holders
of the Warrants any information it provides to the holders of the Common Stock,
except to the extent any such information is publicly available on the EDGAR
system (or any successor thereof) of the Securities and Exchange Commission.

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  AMEDICA CORPORATION         By:                                  Name:    
Title:           AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC         By:    
Name:     Title:  

 

12

 

 

Annex A: Form of Warrant Certificate Request Notice

 

WARRANT CERTIFICATE REQUEST NOTICE

 

To: American Stock Transfer & Trust Company, LLC as Warrant Agent for Amedica
Corporation (the “Company”)

 

The undersigned Holder of Series E Common Stock Purchase Warrants (“Warrants”)
in the form of Global Warrants issued by the Company hereby elects to receive a
Warrant Certificate evidencing the Warrants held by the Holder as specified
below:

 

1. Name of Holder of Warrants in form of Global Warrants:
_____________________________     2. Name of Holder in Warrant Certificate (if
different from name of Holder of Warrants in form of Global Warrants):
________________________________     3. Number of Warrants in name of Holder in
form of Global Warrants: ___________________     4. Number of Warrants for which
Warrant Certificate shall be issued: __________________     5. Number of
Warrants in name of Holder in form of Global Warrants after issuance of Warrant
Certificate, if any: ___________     6. Warrant Certificate shall be delivered
to the following address:     ______________________________    
______________________________     ______________________________    
______________________________     The undersigned hereby acknowledges and
agrees that, in connection with this Warrant Exchange and the issuance of the
Warrant Certificate, the Holder is deemed to have surrendered the number of
Warrants in form of Global Warrants in the name of the Holder equal to the
number of Warrants evidenced by the Warrant Certificate.     [SIGNATURE OF
HOLDER]     Name of Investing Entity:
____________________________________________________     Signature of Authorized
Signatory of Investing Entity: ______________________________     Name of
Authorized Signatory: ________________________________________________     Title
of Authorized Signatory: _________________________________________________    
Date: _______________________________________________________________

 

 

 

 

Exhibit 1: Intentionally Omitted

 

2

 

 

